Citation Nr: 1011115	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  06-23 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertensive heart 
disease and a pacemaker implant, claimed as secondary to 
hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to January 
1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In September 2007, the Veteran testified before 
the undersigned at a Board hearing at the RO.  A transcript 
of that hearing has been incorporated into the claims file.  
This matter was previously before the Board in January 2008 
at which time the case was remanded for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veteran's primary contention is that his heart disease is 
related to his service-connected hypertension.  More 
specifically, he contends that it is a result of the 
medication he has been taking for years for his hypertension.  
He also contends that his pacemaker implant in May 2001 was 
necessary due to heart block which, in turn, was caused by 
his hypertension medication.  Neither the VA examiner in July 
2005 nor the VA examiner in May 2007 offered nexus opinions.  
However, the VA examiner in May 2009 did offer such an 
opinion by stating that while medical literature supported 
the notion that beta blockers can cause heart block, the 
Veteran had only been on beta blockers for a few weeks.  

The Veteran's representative takes issue with the May 2009 
examiner's report that the Veteran only took beta blockers 
for a few weeks and asserts that the evidence shows that he 
was on such medication for a number of years, including from 
at least 1991 through 1995.  He said that as a result, the VA 
examiner's description of the Veteran's hypertension 
treatment was inconsistent with the actual record and that 
this "notable error" by the examiner rendered his opinion 
of little probative value.  

The Board finds that it is presently unclear from the record 
how long the Veteran took beta blocker medication for 
hypertension.  According to a November 1993 VA examination 
report, the Veteran had reportedly been put on Inderal 120 mg 
a day while hospitalized at Leonard Hospital in November 1993 
for chest pain, but a subsequent VA Medical Certificate in 
July 1994 shows that he had been prescribed Procardia, 30 mg 
a day, when treated at St. Mary's Hospital for chest pain the 
night before. 

Then there is a VA progress note in November 1994 noting that 
the Veteran's prescription was being changed from Procardia 
to Inderal 50 mg daily, and a January 1995 record showing 
that the Veteran was still taking Inderal 40 mg daily.  
However, the next pertinent record closest in time to January 
1995 is a December 1997 VA cardiology examination report 
relaying the Veteran's report that he was not presently 
receiving any treatment for his hypertension or heart because 
he did not have a primary care doctor.  

A subsequent VA treatment record in March 2001 states that 
the Veteran had been on Monopril for hypertension for 
approximately one year and stopped taking it approximately 
one month earlier for financial reasons.    

In view of the uncertainty regarding the period of time that 
the Veteran was on beta blocker medication for hypertension 
and the importance that this information has to his present 
claim, further development is warranted.  Such development 
requires that an attempt be made to better clarify the period 
of time the Veteran took beta blocker medication for 
hypertension by requesting missing medical records pertinent 
to this issue.  Such records include hospital records from 
Leonard Hospital in November 1993, hospital records from St. 
Mary's Hospital in July 1994, and missing VA medical records.  
In regard to VA medical records, a VA chest x-ray report on 
file in December 1997 for high blood pressure states that 
there had been no change when compared to a previous 
examination done in June 1995.  However, there are no VA 
records on file from June 1995 - x-ray or otherwise.  
Accordingly, an attempt should be made to obtain all 
outstanding VA treatment records for the period from November 
1994 to the date the Veteran began taking ace inhibitors, 
e.g. Monopril, in approximately 2000.  

Thereafter, the RO should make a finding regarding the period 
of time that the Veteran took beta blocker medication for his 
hypertension.  In the event that the RO does not receive the 
evidence requested in conjunction with this remand, then by 
resolving all reasonable doubt in the Veteran's favor, the RO 
should assume that the Veteran took beta blockers for the 
maximum allotted period as suggested by the evidence, i.e., 
from November 1994 to December 1997.  38 C.F.R. § 3.102.  

Next, the RO should request an addendum opinion from the May 
2009 VA examiner regarding the likelihood of a nexus between 
the Veteran's heart disease and pacemaker implant, and his 
service-connected hypertension, namely his prescribed beta 
blocker medication.  The examiner should specifically be 
informed of the time period that the Veteran was prescribed 
beta blocker medication.  

While the Board sincerely regrets that yet another remand of 
this matter will further delay a final decision on appeal, 
the Board finds that a remand to the RO/AMC is necessary to 
ensure that all due process requirements are met.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any 
relevant medical records, private or VA, 
regarding his claimed hypertensive heart 
disease and prescribed hypertension 
medication that have not already been 
obtained.  Following the procedures set 
forth in 38 C.F.R. § 3.159, the RO/AMC 
should obtain copies of pertinent records 
from all identified treatment sources, to 
specifically include treatment at Leonard 
Hospital in September 1993 and treatment 
at St. Mary's Hospital in July 1994.  
Outstanding VA treatment records should 
also be obtained from November 1994 to 
2000, to specifically include a chest x-
ray examination report in June 1995.  All 
records obtained should be associated 
with the claims file.  If any identified 
records cannot be obtained, this fact 
should be documented in the claims file.

2.  Obtain an addendum opinion from the 
May 2009 VA examiner.  

Ask the examiner to review the evidence 
in the claims folder and make a 
determination as to the length of time 
the Veteran took beta blocker 
medication for his hypertension.  If 
uncertainty remains regarding when the 
Veteran stopped taking Inderal after 
being prescribed the medication in 
November 1994, resolve reasonable doubt 
in the Veteran's favor and afford him 
the maximum time suggested by the 
evidence, i.e., from November 1994 to 
December 1997.

The examiner should opine as to whether 
it is at least as likely as not (i.e., at 
least a 50 percent degree of probability) 
that the Veteran's pacemaker implant 
and/or heart disease is due to his 
hypertension (on a proximate causal basis 
or on a secondary aggravation basis, 
i.e., increased in severity beyond the 
natural progress), including the beta 
blocker medication that he took for 
hypertension.  In rendering an opinion, 
the examiner must be given the Veteran's 
claims file to review.  The examiner 
should provide a complete rationale for 
any opinions given.

If and only if the examiner above is not 
available, schedule the Veteran for a new 
VA cardiovascular examination.  The 
claims file must be provided to and 
reviewed by the examiner, who must 
indicate in his/her report that said 
review has been accomplished.

Ask the examiner to review the evidence 
in the claims folder and make a 
determination as to the length of time 
the Veteran took beta blocker 
medication for his hypertension.  If 
uncertainty remains regarding when the 
Veteran stopped taking Inderal after 
being prescribed the medication in 
November 1994, resolve reasonable doubt 
in the Veteran's favor and afford him 
the maximum time suggested by the 
evidence, i.e., from November 1994 to 
December 1997.

After examining the Veteran and reviewing 
his claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (i.e., at least a 
50 percent degree of probability) that 
the Veteran's pacemaker implant and/or 
heart disease is due to his hypertension 
(on a proximate causal basis or on a 
secondary aggravation basis, i.e., 
increased in severity beyond the natural 
progress), including the beta blocker 
medication that he took for hypertension.  
The examiner should provide a complete 
rationale for any opinions given.

3.  Thereafter, the Veteran's claim 
should be readjudicated based on all the 
evidence of record.  If such action does 
not resolve the claim, a Supplemental 
Statement of the Case should be issued to 
the Veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
claim should be returned to the Board for 
further appellate review, if in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

